The opinion of the court was delivered by
Anders, C. J.
— Appellee moves to dismiss this appeal, and to affirm the judgment of the court below for the reasons: (1) That appellant has failed to cause a transcript to be prepared, and to serve and file a brief, as provided by rule 6 of this court; and (2) that the original amount in controversy herein does not exceed the sum of $200, and the action does not involve the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute. Judgment was rendered in the lower court on September 6,1890, and on September 17,1890, notice of appeal to the supreme court was duly given. This motion was filed on April 27, 1891, at which time no transcript had been prepared, and no briefs had been filed. No satisfactory reason or excuse is given for the failure to comply with rule 6 of this court, and, appellee haying filed a certified copy of the judgment and notice of appeal, in accordance with the provisions of rule 9, the appeal will be dismissed, with costs to appellee. It is not necessary, under the cir*373cumstances, to consider the jurisdictional question attempted to be raised by this motion.
Dunbae, Hoyt, and Stiles, JJ., concur.
Scott, J., not sitting.